On September 7, 1943, the trial court rendered a judgment dismissing this cause.
On October 1, 1943, appellant filed a motion to set aside the order of dismissal, reinstate the cause and place the same upon the trial docket.
On October 21, 1943, appellant amended his motion.
On November 5, 1943, the trial court overruled appellant's amended motion.
On December 4, 1943, appellant filed his appeal bond.
This case is controlled by Rule 330, Texas Rules of Civil Procedure, particularly subdivisions j, k and l thereof. Rule 330 carries forward the provisions of Article 2092, Vernon's Ann.Civ.Stats., now repealed, without substantial change, insofar as its provisions affect this appeal.
The trial court's judgment of dismissal became final thirty days after September 7, 1943. The appeal bond was not filed within the time prescribed by the Rules of Civil Procedure, Rule 356. We have no jurisdiction to consider the appeal. De Leon v. Texas Employers' Ins. Ass'n, Tex. Civ. App. 159 S.W.2d 574.
Appeal dismissed.